DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/22 has been entered.
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yuri Astvatsaturow on 1/28/22.
The claims have been amended as follows: 
1. (Currently amended) An imaging apparatus, the apparatus comprising: a handheld imager configured to operate in one of an image capture mode and a presentation mode, the image capture mode being different from the presentation mode; a mount configured to selectively receive the handheld imager; and a button disposed in the mount, wherein: responsive to the handheld imager being disposed in the mount and the button being actuated, thepaging mode [other than either of the image capture mode and the presentation mode].
2. (Currently amended) The imaging apparatus of claim 1, wherein the paging mode [other than either of the image capture mode and the presentation mode] includes a paging function.
3. The imaging apparatus of claim 1, further including a sensor docked in the mount, the sensor configured to sense a presence of the handheld imager in the mount.
4. The imaging apparatus of claim 1, further including a processor disposed in the mount, the processor configured to sense different types of inputs on the button, | and to adjust an aspect of the image capture mode based on a sensed type of input. 2
5. The imaging apparatus of claim 4, wherein the aspect of the image capture mode includes a selection between a type of object, and an image capture resolution for the type of object.
6. The imaging apparatus of claim 5, wherein the type of the object is at least one of a barcode or a non-barcode object, and the image resolution is a higher resolution for the non-barcode object than for the barcode.
7. The imaging apparatus of claim 4, wherein the different types of inputs include at least one of different button actuation durations or different patterns of button actuations.

9. The imaging apparatus of claim 1, further including a processor disposed in the handheld imager, the processor configured to sense a barcode and, when the barcode is sensed, capture an image of the barcode, and decode the barcode.
10. The imaging apparatus of claim 1, further including: a processor; and a non-transitory computer-readable storage medium storing instructions that, when executed by the processor, cause the processor to modify instructions stored in the non-transitory | computer-readable storage medium to enable the 
11. (Currently amended) A method of operating an imaging apparatus having a handheld | imager operable to alternately operate in one of an image capture mode and a presentation mode, and a mount configured to removably receive the handheld imager, the method comprising: 
sensing whether the handheld imager is received in the mount; when the handheld imager is disposed in the mount and the button is actuated, directing the handheld imager to operate in the image capture mode: when the handheld imager is disposed in the mount and the button is not actuated, directing the handheld imager to operate in the presentation mode; and when the handheld imager is not disposed in the mount and the button is actuated, directing the handheld imager to operate in a paging mode [other than either of the image capture mode and the presentation mode].

13. The method of claim 11, further including sensing different types of inputs on the button; and adjusting an aspect of the image capture based on a sensed type of input.
14. The method of claim 13, wherein the different types of inputs include at least one of different button actuation durations or different patterns of button actuations.
15. The method of claim 11, further comprising capturing an image when a trigger disposed in the handheld imager is actuated.
16. The method of claim 11, further comprising, when a barcode is sensed, capturing an image of the barcode, and decoding the barcode.
17. The method of claim 11, further comprising modifying instructions stored in a non-transitory computer-readable storage medium to enable the image capture when the handheld imager is received in the mount and the button is actuated.
18. (Currently amended) A non-transitory computer-readable storage medium comprising instructions that, when executed, cause an imaging apparatus having a handheld imager and a mount configured to removably receive the handheld imager to:
 sense whether the handheld imager is received in the mount; when the handheld imager is disposed in the mount and the button is actuated, directing the handheld imager to operate in the image capture mode; when the handheld imager is disposed in the mount and the button is not actuated, directing the   paging mode [other than either of the image capture mode and the presentation mode when]. 
19. The non-transitory computer-readable storage medium of claim 18, including further instructions that, when executed, cause the imaging apparatus to receive a signal from a sensor disposed in the mount, the signal representing whether the handheld imager is received in the mount.
20. The non-transitory computer-readable storage medium of claim 18, including further instructions that, when executed, cause the imaging apparatus to sense different types of inputs on the button; and adjusting an aspect of the capture of the image based on a sensed type of input.
21. The non-transitory computer-readable storage medium of claim 18, including further instructions that, when executed, cause the imaging apparatus to capture an image when a trigger disposed in the handheld imager is actuated.
22. The non-transitory computer-readable storage medium of claim 18, including further instructions that, when executed, cause the imaging apparatus to enable the capture of the image by the imaging apparatus when the handheld imager is received in the mount and the button is actuated.
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The applicant teaches an imaging apparatus and a method thereof which includes a handheld imager configured to operate in one of an image capture mode, a presentation mode, and a paging mode, a mount having a button disposed thereon, operating in image capture mode when the handheld imager being in the mount and the button being actuated, operating in presentation mode when the handheld imager is in mount and button is not being actuated, and operating in a paging mode when the handheld imager not being in the mount and the button is actuated. These limitations in conjunction with other limitations in the claims were not shown by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/            Primary Examiner, Art Unit 2876